Citation Nr: 1241885	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction in the rating assigned for degenerative disc and degenerative joint disease of the thoracolumbar spine disability from 40 percent to 10 percent from November 1, 2009.

2.  Propriety of the reduction in the rating assigned for left L5 radiculopathy, due to degenerative disc disease, from 40 percent to 10 percent from November 1, 2009.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which effectuated rating reductions for service-connected degenerative disc and joint disease, thoracolumbar spine and left L5 radiculopathy due to degenerative disc disease, effective from November 1, 2009. 


FINDINGS OF FACT

1.  In April 2008, the RO granted an increased rating to 40 percent for degenerative disc and joint disease of the thoracolumbar spine, from 20 percent, effective November 13, 2007; in the same rating decision, the RO granted service connection for left L5 radiculopathy due to degenerative disc disease and evaluated the disability as 40 percent disabling.  

2.  In August 2009, the RO reduced the disability ratings for degenerative disc and joint disease of the thoracolumbar spine and for left L5 radiculopathy due to degenerative disc disease from 40 percent to 10 percent, effective November 1, 2009.  

3.  Evidence establishing actual improvement in the Veteran's degenerative disc and joint disease of the thoracolumbar spine, to the extent of showing forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, was not of record at the time of the August 2009 rating decision. 

4.  Evidence establishing actual improvement in the Veteran's left L5 radiculopathy due to degenerative disc disease, to the extent of showing mild incomplete paralysis of the sciatic nerve, was not of record at the time of the August 2009 rating decision.


CONCLUSIONS OF LAW

1.  The reduction from 40 percent to 10 percent, effective November 1, 2009, for degenerative disc and joint disease of the thoracolumbar spine was not warranted.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Codes 5237-5243 (2012). 

2.  The reduction from 40 percent to 10 percent, effective November 1, 2009, for left L5 radiculopathy due to degenerative disc disease was not warranted.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1, 4.2, 4.7, 4.120, 4.124, Diagnostic Codes 5243-8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As to the claims regarding reduction, from 40 percent to 10 percent, for degenerative disc and joint disease of the thoracolumbar spine and for left L5 radiculopathy due to degenerative disc disease, the decision herein is favorable to the Veteran so that no further action is required to comply with the VCAA. 


The Veteran contends that the reductions from 40 percent to 10 percent for degenerative disc and degenerative joint disease of the thoracolumbar spine and from 40 percent to 10 percent for radiculopathy of L5 due to degenerative disc disease, both effective November 1, 2009, were improper because the medical evidence did not show improvement in the disabilities and because the VA examination findings relied upon to effectuate the reductions were inadequate.  He contends that his service-connected disabilities have not improved and that the assigned ratings of 40 percent and 40 percent, respectively, for the disabilities at issue should therefore be restored.

By way of background, the RO granted service connection for low back strain, evaluated as 10 percent disabling, in May 1980.  Following a May 2005 claim, the Veteran was provided a VA spine examination in August 2005 and in September 2005, the RO increased the disability rating to 20 percent for the now-assessed thoracolumbar strain, under Diagnostic Code 5237.  Following a 2007 claim seeking an increased disability rating, the Veteran was provided a February 2008 VA joints and spine examination, after which the RO in an April 2008 rating decision increased the disability rating for the degenerative disc and joint disease of the thoracolumbar spine to 40 percent.  The RO also granted service connection for left L5 radiculopathy, due to degenerative disc disease, and evaluated the disability as 40 percent disabling.  The Veteran did not disagree; however, he did submit a July 2008 claim seeking TDIU.  The RO provided him a VA spine examination in January 2009 and in May 2009 proposed to reduce to 10 percent disabling the degenerative disc and degenerative joint disease of the thoracolumbar spine disability and proposed to reduce to 10 percent disabling the left L5 radiculopathy disability.  In the August 2009 rating decision now before the Board, the RO reduced the thoracolumbar spine disability to 10 percent disabling, and to 10 percent disabling the left L5 radiculopathy disability, both effective November 1, 2009.    

Under 38 C.F.R. § 3.103(b)(2), no award of compensation will be reduced unless the beneficiary is notified of such adverse action and has been provided a period of 60 days to submit evidence showing that the adverse action should not be taken.  
38 C.F.R. § 3.103(b)(2) (2012).
In this case, the RO notified the Veteran through a letter in May 2009 regarding the rating decision in that same month, that it was proposing to take adverse actions by reducing the disability ratings assigned for his service-connected degenerative disc and degenerative joint disease, thoracolumbar spine, and left L5 radiculopathy, due to degenerative disc disease disabilities.  The Veteran was given a period of 60 days after the letter to submit evidence showing that the disability ratings should not be reduced.  He submitted a statement in July 2009, though he did not request a hearing.  Therefore, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(e).  The critical question, then, becomes whether the reduction in ratings was proper based on the evidence of record. 

With respect to whether the evidentiary requirements for reducing the disability ratings have been met in this case, the Board notes that 38 C.F.R. § 3.344, as pertaining to stabilization of disability ratings, is not for application, because the 40 percent rating for the thoracolumbar spine and the 40 percent rating for the left L5 radiculopathy have not been in effect for a period in excess of 5 years.  Rather, the ratings were only in effect from November 13, 2007, until the reduction was effectuated on November 1, 2009.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that duration of rating is measured from effective date of actual reduction).  According to 38 C.F.R. § 3.344(c), in cases where a disability rating has been in effect for less than 5 years, as in this case, examinations disclosing physical improvement in a disability warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21.  A rating reduction must also be based on adequate examinations.  Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio).  Further, a rating reduction must have been supported by the evidence on file at the time of the reduction, although pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative Disc and Degenerative Joint Disease of the Thoracolumbar Spine  

The focus of the reduction question is on whether there was improvement in the Veteran's thoracolumbar spine disability at the time of the proposed rating decision in May 2009, and the effectuating rating decision in August 2009.  Of record at the time of the reduction are VA examination reports of September 2005, February 2008, and January 2009.  

The Veteran's degenerative disc and degenerative joint disease of the thoracolumbar spine disability is rated under Diagnostic Codes (DC) 5237-5243 for lumbosacral strain, and is thus rated according to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243 (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2012). 

Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

After a careful review, the Board finds that the evidence does not support a reduction to a 10 percent rating effective November 1, 2009, for the Veteran's service-connected degenerative disc and degenerative joint disease of the thoracolumbar spine disability.  A review of the evidence shows no actual improvement in the Veteran's service-connected thoracolumbar disability before and after November 1, 2009, to warrant a reduction to a 10 percent rating, which is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.    

Contrary to the RO's conclusions in the August 2009 rating decision, the Board finds that the competent evidence did not at that time show actual improvement in the thoracolumbar disability to the degree warranting a 10 percent rating.  Stated another way, the Board finds that the challenged rating reduction in this case was not supported by the evidence on file at the time of the reduction.  The competent evidence, including post-reduction evidence favorable to restoring the rating, shows instead that the Veteran's service-connected thoracolumbar disability had not improved to the degree that the RO determined as of November 1, 2009.  See Dofflemeyer, 2 Vet. App. at 277. 

In addressing whether improvement in a disability is shown, the comparison point generally is the last examination on which the rating at issue was assigned.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  The Board's analysis in this case will focus on the three examinations prior to the August 2009 rating decision, which had determined improvement had essentially been shown in the Veteran's service-connected thoracolumbar disability because the evidence showed the Veteran was capable at the January 2009 VA examination of 90 degrees of forward flexion. 

The Veteran had been afforded a VA spine examination in August 2005.  Though the claims file was not available for review, the examiner did review VA treatment reports.  The Veteran reported chronic low back pain in the lumbar region that was constant, even through prolonged standing, prolonged walking, and prolonged sitting.  He also experienced flare-ups.  He denied stiffness or weakness.  For pain control, the Veteran used Motrin and Flexeril.  Heat whirlpool therapy and stretching exercises were also used for pain control.  Though he did not use an ambulatory aid routinely, the Veteran did have a "crutch" to assist him to get out of his truck and he had lumbar support braces, though he did not wear one to the 2005 examination.  He reported being able to walk only one quarter of a mile before experiencing limiting back pain.  He also experienced difficulty putting on socks and shoes and reported his occupation was as a sports coach and that he had been laid off due to his lumbar spine disability.  Driving aggravated his spine disorder, especially sitting more than 30 minutes and that he missed 25 to 30 days employment a year.  He denied other incapacitating episodes. 

The August 2005 VA examiner observed the spine had normal symmetry, normal posture and a steady though antalgic gait.  There was no fixed deformity for the entire spine.  At the thoracolumbar spine the Veteran reached 75 degrees of forward flexion without bending his knees, though he reached 90 degrees bending his knees.  On repetitive testing, the range of motion did not change; however, the Veteran reported painful motion at 60 to 75 degrees of forward flexion without bending the knees.  Extension was measured at 30 degrees on baseline and after repetitive testing.  Right lateral flexion was limited by painful motion to 25 degrees at baseline and after repetitive motion.  Left lateral flexion, right lateral rotation, and left lateral rotation were all to 30 degrees at baseline and after repetitive testing.  The paraspinal muscles were tender on examination, without evidence of spasm or weakness.  Strength was 5/5 in the bilateral extremities bilaterally without evidence of atrophy.  The examiner reviewed the X-ray study that had been taken in May 2005 that found a lumbar spine essentially normal for the age group with some minimal spondylosis in the spine.  

Following this VA spine examination, the RO in the September 2005 rating decision increased the Veteran's disability rating to 20 percent, as the forward flexion was measured to 60 degrees when pain began, though the combined range of motion for the thoracolumbar spine was 205 degrees.  

VA treatment reports in 2006 and 2007 noted the Veteran's reports of chronic low back pain; however there were no comprehensive clinical examinations.  

In February 2008, the Veteran was provided a VA spine and joints examination.  The examiner reviewed the claims file, to include the service treatment reports, in exhaustive detail.  The Veteran reported persistent sharp pain, plus flare-ups, in addition to stiffness and weakness in the back.  He walked unaided most of the time and could walk approximately 300 feet before he had to stop due to ongoing pain.  He again reported his usual occupation was that of a high school football coach which he reported he had to stop two years prior due to back pain.  The Veteran's range of motion for the thoracolumbar spine was measured to 50 degrees actively and to the point the Veteran stopped due to pain.  Upon prompting by the examiner, he reached 82 degrees with pain.  Extension was measured to 22 degrees, when the Veteran again stopped due to pain.  Left lateral flexion was measured to 22 degrees, with pain, while right lateral flexion, left lateral rotation, and right lateral rotation were all to 30 degrees with pain.  The examiner calculated the total range of motion for the thoracolumbar spine to be 154 degrees, out of the possible 240 degree range, and so, the Veteran had two-thirds his full range of motion.  After five repetitions of the flexion and extension of the lumbar spine, the examiner measured flexion to 66 degrees and the extension to 26 degrees with exercise.  The Veteran complained of weakness, fatigue, and lack of endurance.  The examiner reviewed an X-ray study taken in June 2007 of the lumbar spine and noted the findings of very mild degenerative changes lower lumbar spine in addition to minimal degenerative disc space narrowing in the lowest two lumbar interspaces.

The RO granted a 40 percent disability rating for the degenerative disc and degenerative joint disease, thoracolumbar spine disability in the April 2008 rating decision, effective November 13, 2007.  The RO acknowledged that the 154 degree combined range of motion for the lumbar spine did not, in and of itself, warrant a 40 percent rating; however, in consideration of the examiner's finding of swollen and spasmed muscles down the entirety of the back, tenderness, and the range of motion measurements with objective demonstrations of pain behavior, the RO granted 40 percent for the limited range of motion, pain, and functional impairment.  

In January 2009 the Veteran was provided a VA spine examination in development of the then-pending TDIU claim.  The claims file was reviewed.  The Veteran reported his back was slightly worse and had tighten-up more.  He did not report any assistive devices, though he experienced fatigue, decreased motion, stiffness, spasms, and pain.  Flare-ups of pain occurred every one to two months.  The examiner did not find these flare-ups to be incapacitating episodes.  His posture was normal, though the gait was antalgic.  There were no abnormal spine curvatures or ankylosis.  The examiner also observed pain with motion and tenderness.  Range of motion testing revealed flexion to 90 degrees, extension to 25 degrees, though pain began at 20; left lateral flexion and right lateral flexion was measured to 30 degrees, though pain began at 25, and left lateral rotation and right lateral rotation were both measured to 30 degrees.  The examiner found no additional limitation with lateral motion or objective evidence of pain following repetitive motion.  

Considering the evidence at the time of the August 2009 rating decision, the Board finds that it does not show actual improvement in the Veteran's degenerative disc and degenerative joint disease, thoracolumbar spine disability to the extent of showing that a 10 percent disability rating was now warranted.  See Brown, 5 Vet. App. at 420-21.  The Veteran's forward flexion of the thoracolumbar spine had decreased during the three years between the 2005 and 2008 VA examinations.  While the January 2009 range of motion measurement of 90 degrees of forward flexion stands in sharp contrast to the ranges of motion measured in 2005 and 2008, the Board cannot find that this represents an actual improvement as opposed to an outlier result.  The Veteran has consistently reported his back pain and physical symptoms have grown worse, which the Board finds credible.  Further, the February 2008 VA spine examination reported in considerable detail the extent of the impact of the Veteran's pain on his range of motion, so much so that the 2008 examiner calculated that the Veteran had essentially lost nearly a third of his range of motion.  This detail and observations renders the 2009 VA examination report's findings of both some pain on certain motions and yet no objective evidence of pain on repetitive motion unpersuasive, let alone evidence of actual improvement in the Veteran's physical condition.   

The post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 40 percent rating, effective November 1, 2009, for his degenerative disc and degenerative joint disease, thoracolumbar spine.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence consists of June 2010 VA physical therapy reports and a March 2010 MRI of the lumbar spine that found multilevel degenerative changes.

The Board moreover acknowledges and finds credible the Veteran's lay assertions that there has been no improvement in his low back pain, and that the pain has not improved, despite his attempts at treatment.  The Board finds that the competent evidence supports the Veteran's assertions that his thoracolumbar disability has not improved to the extent that the RO has determined when reducing his rating effective November 1, 2009.  In short, there is no indication in the competent evidence that there was change in the Veteran's disability that reflected an actual improvement in his ability to function under the ordinary conditions of life and work to the extent that his disorder was 10 percent disabling.  The post-reduction evidence also is favorable to restoring his 40 percent rating because that evidence too lacked findings to support a reduction in the thoracolumbar disability to 10 percent disabling level according to pertinent evaluation criteria.  See Dofflemeyer, 2 Vet. App. at 277. 

In summary, although the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective November 1, 2009 for the Veteran's degenerative disc and degenerative joint disease, thoracolumbar spine disability, the Board finds that because the evidence of record at that time did not show improvement in the disability to the extent that it was no more than 10 percent disabling under the pertinent rating criteria at that time, and because the post-reduction evidence also shows that a reduction to 10 percent was not justified, restoration of a 40 percent rating effective November 1, 2009, for the Veteran's thoracolumbar disability is warranted.



Left L5 Radiculopathy Due To Degenerative Disc Disease

The focus of the reduction question remains on whether there was improvement in the Veteran's left L5 radiculopathy disability at the time of the proposed rating decision in May 2009, and the effectuating rating decision in August 2009.  Of record at the time of the reduction are VA examination reports of February 2008 and January 2009.  

The Veteran's left L5 radiculopathy due to degenerative disc disease is rated under Diagnostic Codes (DC) 5243-8520.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)  See 38 C.F.R. §§ 4.71a, 4.120, DC 5243-8520 (2012).

Diagnostic Code 8520 provides for 10, 20, 40, and 60 percent ratings for incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.120, Diagnostic Code 8520.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

As a point of comparison, the earlier August 2005 VA spine examination report noted that the Veteran reported during a flare-up of lumbar spine pain he would experience radiation of lumbar spine pain to the left leg.  He denied bladder or bowel complaints.  The examiner conducted a neurological examination that revealed the sensory examination to be intact to light touch and to monofilament testing, to include sacral segments.  Strength was 5/5 bilaterally in the lower extremities without evidence of atrophy.  There was no neurologic dysfunction noted on the examination.  

The February 2008 VA examiner noted the Veteran now reported a new symptom of his left side "letting go" during which he would nearly fall to the floor.  Initially he experienced numbness, then gradually dullness in the same L5 area.  He reported pain that radiated down what the examiner called L5 distribution.  The Veteran described pain that radiated down into the buttocks, down the left thigh, then laterally into the left leg, across the lateral aspect of the left foot, on the dorsum of the left foot, then into the left great toe.  Again, he had no bladder or bowel complaints.  Objectively, he had decreased but appreciable pinprick sensation throughout most of the lower extremities, with the slight exception of the left posterior and lateral areas, in which the Veteran felt much less on the left than on the right.  The left leg had remarkably diminished sensation than the right leg.  The left thigh, leg, and ankle had noticeably less vibratory sensation than the right extremity.  Circumferential measurements were comparable between the two lower extremities, except the right calf was one centimeter greater than the left calf.  

Following the February 2008 VA examination, the RO granted service connection for left L5 radiculopathy due to degenerative disc disease in the April 2008 rating decision, and evaluated the disability as 40 percent disabling, for symptoms comparable to moderately severe incomplete paralysis.

In the January 2009 spine examination, the Veteran reported that he experienced radiating pain down into the left buttock, into the left leg down to the ankle and that the pain was sharp and tingling.  The examiner noted in the spine sensory examination that vibration sensation on the left lower extremity was 2/2, pain (pinprick) was 1/2, light tough was 2/2, and position sense was 2/2.  The Veteran continued to report abnormal sensation in terms of decreased sensation over the dorsum of the foot and the distal lateral leg, the L5 root.  The left knee jerk reflex and ankle reflex were normal.  The examiner assessed clinical evidence of L5 left radiculopathy.  

Considering the evidence at the time of the August 2009 rating decision, the Board finds that it does not show actual improvement in the Veteran's left L5 radiculopathy as due to degenerative disc disease disability to the extent of showing that a 10 percent disability rating, for mild incomplete paralysis, was now warranted.  See Brown, 5 Vet. App. at 420-21.  While the January 2009 VA spine examiner indicated he had reviewed the claims file and the spine examination report is complete, the examiner did not address atrophy of the lower extremities muscles.  This leaves the measurements and observations of the 2008 examiner, in particular the 2008 finding that the right calf was one centimeter greater in circumference than the left calf, without contradiction, and so, without evidence of actual improvement.  The Veteran's reports of the pain distribution have remained consistent between the two examinations (radiating down through the left buttock all the way to the left foot).  The 2009 examiner did find the pain or pinprick sensation diminished on the left lower extremity, as opposed to the right.  Certainly, the 2009 VA examiner did not provide an opinion that he found the radiculopathy had improved in less than one year's time; indeed, the examiner did not provide any opinion as to the extent of the left L5 radiculopathy.  Once again, the Board does not find this is evidence of actual improvement in the Veteran's disability, that the left L5 radiculopathy had improved from moderately severe incomplete paralysis to mild incomplete paralysis, as the two examination reports do not have significant differences.  

The post-reduction evidence also consists of records favorable to the Veteran's claim to restore the 40 percent rating, effective November 1, 2009, for his left L5 radiculopathy due to degenerative disc disease.  See Dofflemeyer, 2 Vet. App. at 277.  The pertinent post-reduction evidence consists of a May 2010 physical therapy report that noted the Veteran complained of low back pain with a burning sensation to the left leg that radiated as far as behind the left knee to the extent of 8.5/10.  As well, a June 2010 VA physical therapy report clinician noted the Veteran had been seen seven times since April 2010 for complaints of back and left leg pain and assessed high levels of pain and parathesia in the left leg.

The Board moreover acknowledges and finds credible the Veteran's lay assertions that there has been no improvement in his left radiating pain, and that the pain has not improved, despite his attempts at treatment.  The Board finds that the competent evidence supports the Veteran's assertions that his left L5 radiculopathy disability has not improved to the extent that the RO has determined when reducing his rating effective November 1, 2009.  In short, there is no indication in the competent evidence that there was change in the Veteran's disorder that reflected an actual improvement in his ability to function under the ordinary conditions of life and work to the extent that his disorder was 10 percent disabling.  The post-reduction evidence also is favorable to restoring his 40 percent rating because that evidence too lacked findings to support a reduction in the left L5 radiculopathy disability to 10 percent disabling level according to pertinent evaluation criteria.  See Dofflemeyer, 2 Vet. App. at 277. 

In summary, although the RO complied with the procedures governing rating reductions found in 38 C.F.R. § 3.103(b)(2) and § 3.105(e) when it reduced the disability rating effective November 1, 2009 for the Veteran's left L5 radiculopathy due to degenerative disc disease disability, the Board finds that because the evidence of record at that time did not show improvement in the disability to the extent that it was no more than 10 percent disabling under the pertinent rating criteria at that time, and because the post-reduction evidence also shows that a reduction to 10 percent was not justified, restoration of a 40 percent rating effective November 1, 2009, for the Veteran's left L5 radiculopathy disability is warranted.


ORDER

The rating reduction from 40 percent to 10 percent for degenerative disc and degenerative joint disease of the thoracolumbar spine disability was not warranted, and a 40 percent rating is restored effective November 1, 2009; thus, the appeal is granted.

The rating reduction from 40 percent to 10 percent for left L5 radiculopathy due to degenerative disc disease was not warranted, and a 40 percent rating is restored effective November 1, 2009; thus, the appeal is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


